Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 6 May 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend
                     
                     Auteuil 16h Floral May the 6th 1805
                     
                  
                  Mr Rapatel aid de Camp to General Moreau is going to America where He wishes His Services May Be Accepted. He is an officer distinguished By His Interest His Character and Several Actions of Eclat. His Numerous Brothers are, as well as Himself faithfully Attached to the patriotic Cause. the Honor He Had to Serve in Gnl Moreau’s family ought to Have Recommended Him at Any time and with Every Body in france—The Reverse Has been the Case, and While He Has Refused Advantageous offers in foreign Armies which He feared Might one day or other Be at War With His Native Country, He Eagerly Wishes to Be Employed in the Service of the United States. I Generally discourage Such Notions, Knowing How few places You Have to Give and How Many Americans Are Entitled to them. But the Situation of Mr Rapatel, His Military and private Character are So particularly Interesting that I Have with pleasure thought You Might, in the Organisation of Louisiana, Avail Yourself of His talents as a Soldier and His Qualities as a Citizen. I am With the Most Affectionate Respect Your old Constant friend
                  
                     Lafayette 
                     
                  
               